 Case 20-30314-btf11    Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50       Desc
                          Main Document     Page 1 of 21



              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF MISSOURI


In re:                            )
                                  )                    Case No. 20-30314
Neosho Concrete Products Company, )
                                  )                    Chapter 11
                Debtor.           )


     ORDER DENYING THE UNITED STATES TRUSTEE’S MOTION TO
     CONVERT AND DENYING THE UNITED STATES TRUSTEE’S
  ALTERNATIVE MOTION TO REMOVE THE DEBTOR IN POSSESSION
      Daniel Casamatta, the acting United States Trustee, (“UST”) brings the

present motion to convert this subchapter V case to chapter 7 or, alternatively, to

remove debtor Neosho Concrete Products Company as debtor in possession. The UST

argues cause exists to convert this case to chapter 7 under 11 U.S.C. § 1112(b)(4)

because Neosho is not presently operating and will incur administrative expenses if

it continues in subchapter V. Alternatively, the UST argues cause exists to remove

Neosho as debtor in possession under 11 U.S.C. § 1185 because Neosho allegedly

made preferential transfers to an insider during the preference period.

      Because the court determines no cause exists to dismiss or convert at this time,

and for the reasons explained below, it DENIES the UST’s motion to convert and

DENIES the UST’s alternative motion to remove the debtor in possession. Neosho

may, therefore, remain as a subchapter V debtor in possession.

                                 JURISDICTION

      The court has jurisdiction over this matter under 28 U.S.C. §§ 1334 and 157(a).

This matter is statutorily core under 28 U.S.C. § 157(b)(2)(A) and is constitutionally
 Case 20-30314-btf11     Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50      Desc
                           Main Document     Page 2 of 21



core. The court, therefore, has the authority to hear this matter and make a final

determination. No party has contested jurisdiction or the court’s authority to make

a final determination.

                                  BACKGROUND
      The court derives the following background information from the evidence

presented at the April 8, 2021, evidentiary hearing and the record in this case.

      Debtor   Neosho     Concrete    Products   Company   has   been   operating   a

manufacturing plant since 1953. Its current president, Warren Langland, has been

working at Neosho since approximately 1982.

      Langland authorized Neosho’s bankruptcy petition and has been managing

Neosho’s postpetition operations. Though he has not received any compensation, he

has kept Neosho’s equipment and real estate insured, made will-call sales of

previously-manufactured inventory, prepared monthly operating reports, and

managed the bankruptcy case.         He has simultaneously been working for one of

Neosho’s creditors, Joplin Concrete, to repay a loan Joplin Concrete made to Neosho

that Langland personally guaranteed.

      Langland appears to attribute Neosho’s financial decline to its relationship

with its former marketing and consulting agent, FeHog, LLC.          In 2016, FeHog

arranged for Neosho to manufacture recycled rockwool briquettes for a third-party

buyer, Owens Corning. In exchange, Neosho agreed to pay FeHog a commission on

the briquettes Neosho sold to Owens Corning.

      In early 2019, a billing dispute arose concerning FeHog’s commissions. In

September 2019, FeHog obtained a $248,857.64 arbitration judgment against

                                           2
 Case 20-30314-btf11    Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50       Desc
                          Main Document     Page 3 of 21



Neosho. Langland alleges FeHog subsequently “involved Owens Corning” in FeHog

and Neosho’s legal dispute.

      Approximately three months after FeHog obtained its arbitration judgment

against Neosho, Owens Corning sent Neosho a letter notifying it that, effective March

31, 2020, Owens Corning was terminating its supply agreement with Neosho. In

response, Neosho paused its briquette-manufacturing operations, furloughed its

employees, and began negotiating a new supply agreement with Owens Corning.

      At the time Neosho paused its manufacturing operations, it held 20,470 tons

of unmanufactured rockwool shot (a raw material used to manufacture briquettes)

that it alleges Owens Corning owns. Neosho estimates that it would cost more than

$2.5 million to remove the unmanufactured rockwool shot from Neosho’s premises

and dump it at a landfill.

      Owens Corning initially appeared willing to negotiate a new supply agreement

with Neosho. At least monthly, Langland and Owens Corning representatives met,

emailed, and texted about the steps Owens Corning required Neosho to take to obtain

a new supply agreement. Among other steps, in the summer of 2020, Owens Corning

required Neosho to “[run] a series of trials with a new briquetting formulation” to

determine whether Neosho was capable of producing newly-formulated briquettes.

Langland testified that to obtain a new supply agreement with Owens Corning,

Neosho also had to reject the FeHog consulting agreement.

      On July 7, 2020, Neosho filed its chapter 11 bankruptcy petition with this court

and made the subchapter V election. Approximately one month later, Neosho filed a



                                          3
 Case 20-30314-btf11    Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50         Desc
                          Main Document     Page 4 of 21



motion to reject its executory contract with FeHog. The court subsequently granted

that motion, completing one of the key steps to a new supply agreement between

Neosho and Owens Corning.

      Neosho completed another key step to a new supply agreement in December

2020, when it finished its trials with the new briquetting formulation. With the trials

complete, Neosho had proved on a small scale its capability to produce the newly-

formulated briquettes. Owens Corning representative Alex Cameron testified that,

after Neosho proved capability, “the next step in th[e] process typically is negotiating

price and volume targets.”

      Neosho and Owens Corning began negotiating price and volume terms in

December 2020. Langland and Cameron appear to agree that, during a December

21, 2020, phone call, they negotiated pricing and volume terms and Langland asked

Cameron to memorialize those terms in an email. But their interpretations of the

effect of that email differ. Langland testified that the purpose of the email was to

document the terms of the parties’ new supply agreement so Neosho could use those

terms to propose a subchapter V plan of reorganization.         In contrast, Cameron

testified that the purpose of the email was to document the status of the parties’

discussions.

      To comply with Langland’s request, Cameron emailed Langland on December

21, 2020, stating:

      Per our conversation just a moment ago, [Owens Corning] will target
      7,600 tons or more of annual briquette consumption at $91.00 [per Short
      Ton] all-in delivered. The pricing includes freight for pickup of shot
      waste/fines from Joplin, manufacturing briquettes at Neosho, and

                                           4
 Case 20-30314-btf11    Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50        Desc
                          Main Document     Page 5 of 21



      dropping off briquettes at Joplin. We still need an answer from the
      lawyers on how the outstanding claim of $559,394.05 from previous[]
      pre-payments will be processed.
      Using this pricing and volume information, Neosho filed its subchapter V plan

of reorganization on January 5, 2021. Among other things, the plan provides that

Neosho will pay its nonpriority, general unsecured creditors a pro rata share of

$300,000 over the life of the plan. In contrast, the liquidation analysis attached to

the plan estimates that unsecured creditors would receive approximately half that

amount on a further-diluted basis in a liquidation, less the cost of any administrative

expenses.

      The plan also proposes that Langland compensate the estate for the value of

money and property he received or repossessed during the preference period. Among

other things, the plan requires Langland to voluntarily return “the majority of the

property” he repossessed and continue to make payments on the obligation Neosho

owes Joplin Concrete, which Langland personally guaranteed.

      The plan refers to Neosho and Owens Corning’s purported agreement

concerning price and volume terms both as a “supply agreement” and as a

“memorandum of understanding.”         For example, the section of the plan that

incorporates the price and volume terms from Cameron’s December 21, 2020, email

is entitled “Post-Bankruptcy Supply Agreement with Owens Corning.”              Other

provisions of the plan also refer to Neosho’s purported agreement with Owens

Corning as a “Supply Agreement,” including the provision stating that Neosho will

use “the Supply Agreement with Owens Corning” to fund payments to creditors. But

the plan calls the agreement a “memorandum of understanding” twice: when it

                                          5
 Case 20-30314-btf11     Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50         Desc
                           Main Document     Page 6 of 21



initially reports that “[Neosho] and Owens Corning have reached a memorandum of

understanding,” and when it incorporates the pricing and volume terms Cameron

emailed Langland on December 21, 2020.

         Owens Corning objected to confirmation of Neosho’s plan. In its objection,

Owens Corning alleges, “[t]here is no supply agreement between Owens Corning and

[Neosho] and Owens Corning has no intention of entering into a new supply

agreement with [Neosho].” It also gratuitously states, “Owens Corning maintains no

ownership interest in the alleged 20,000 tons of rockwool shot at [Neosho’s] property.”

         Neosho subsequently filed an adversary proceeding against Owens Corning.

In the adversary proceeding, Neosho alleges it arrived at an enforceable supply

agreement with Owens Corning that Owens Corning subsequently breached. Neosho

also alleges that Owens Corning owns the rockwool shot on Neosho’s premises.

Among other relief, Neosho asks the court to enjoin Owens Corning from breaching

the purported supply agreement and to order Owens Corning to remove the rockwool

shot from Neosho’s premises. The adversary proceeding remains pending before this

court.

         The court held an evidentiary hearing on the UST’s motion to convert or

remove Neosho as debtor in possession on April 8, 2021. Langland and Cameron each

testified at the April 8 hearing. Though the UST focuses in its motion on Neosho’s

alleged preferential transfers to Langland as “cause” for conversion or removal, at

trial, the UST appeared to argue instead that cause exists for conversion because

Neosho’s continued efforts to reorganize will cause “loss to or diminution of the estate”



                                           6
 Case 20-30314-btf11     Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50          Desc
                           Main Document     Page 7 of 21



and Neosho lacks any “reasonable likelihood of rehabilitation” under § 1112(b)(4)(A).

The UST did not address at the evidentiary hearing its request that the court remove

Neosho as debtor in possession under § 1185.

      Having outlined the relevant background information, the court turns to the

merits of the present dispute.

                                      ANALYSIS

      A.     Motion to Convert

      The UST asks the court to convert this case to chapter 7 “for cause” under 11

U.S.C. § 1112(b). As the movant, the UST bears the burden of proof. Loop Corp. v.

United States Tr., 379 F.3d 511, 517 (8th Cir. 2004). If the UST satisfies its burden,

the burden will shift to Neosho to produce rebuttal evidence. Id. at 517–18.

      Section 1112(b) governs the court’s determination of the UST’s motion to

convert. Subsection (b)(1) of that section provides that, subject to exceptions set forth

in §§ 1112(b)(1), (b)(2), and (c), the court shall dismiss a chapter 11 case or convert it

to chapter 7, “whichever is in the best interest of creditors and the estate,” if the

movant establishes “cause.” 11 U.S.C. § 1112(b)(1).

      If cause exists, dismissal or conversion is mandatory “unless the court

determines that the appointment under section 1104(a) of a trustee or examiner is in

the best interests of creditors and the estate,” or another exception applies. Id.

§ 1112(b)(1). See e.g., In re Keener, 14-1169, 2017 WL 5054313, at *4 (Bankr. N.D.

Iowa Nov. 2, 2017) (explaining mandatory language in § 1112 post-BAPCPA). But

the court has broad discretion to determine whether cause exists to dismiss or



                                            7
 Case 20-30314-btf11    Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50        Desc
                          Main Document     Page 8 of 21



convert. See, e.g., Yehud-Monosson USA, Inc. v. Fokkena (In re Yehud-Monosson

USA, Inc.), 458 B.R. 750, 754 (B.A.P. 8th Cir. 2011) (“bankruptcy court enjoys broad

discretion” under § 1112(b)).

      Section 1112(b)(4) provides a non-exhaustive list of circumstances constituting

cause for dismissal or conversion.     Those circumstances include “substantial or

continuing loss to or diminution of the estate and the absence of a reasonable

likelihood of rehabilitation” under § 1112(b)(4)(A). 11 U.S.C. § 1112(b)(4)(A). “The

purpose of § 1112(b)[(4)(A)] is to ‘preserve estate assets by preventing the debtor in

possession from gambling on the enterprise at the creditors’ expense when there is

no hope of rehabilitation.’” Loop Corp., 379 F.3d at 516 (quoting In re Lizeric Realty

Corp., 188 B.R. 499, 503 (Bankr. S.D.N.Y. 1995)) (construing predecessor to

§ 1112(b)(4)(A)).

      To succeed under § 1112(b)(4)(A), the party requesting conversion must prove

two elements: (1) the estate is suffering substantial or continuing loss or diminution,

and (2) there is no reasonable likelihood of rehabilitation. 11 U.S.C. § 1112(b)(4)(A).

The court will discuss each in turn.

      i.     “substantial or continuing loss to or diminution of the estate”

      Section 1112(b)(4)(A) first requires a “substantial or continuing loss to or

diminution of the estate.” This element includes two subparts: (1) the estate is

suffering loss or diminution, and (2) the loss or diminution is either “substantial” or

“continuing.” 11 U.S.C. § 1112(b)(4)(A).




                                           8
 Case 20-30314-btf11      Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50             Desc
                            Main Document     Page 9 of 21



       As to the first subpart, evidence of postpetition negative cash flow may be

sufficient in some circumstances to establish loss or diminution. Loop Corp., 379 F.3d

at 515–16. Negative cash flow is especially problematic “[i]n the context of a debtor

who has ceased business operations and liquidated virtually all of its assets,” because

in such circumstances, “any negative cash flow—including that resulting only from

administrative expenses—effectively comes straight from the pockets of the

creditors.” See id. at 516 (affirming conversion order where debtors intended from

the outset to liquidate rather than reorganize, had permanently ceased operations

and liquidated virtually all assets, and wished to stay in chapter 11 solely to pursue

additional litigation).

       As to the second subpart, a loss is “substantial” if it “is sufficiently large . . . to

materially negatively impact the bankruptcy estate and interest[s] of creditors.”

7 Collier on Bankruptcy ¶ 1112.04[6][a][i] (Richard Levin & Henry J. Sommer eds.,

16th ed. 2021). Research revealed no authority construing the requirement that a

loss be “continuing.”        Black’s Law dictionary defines continuing to mean

“[u]ninterrupted; persisting” or “[n]ot requiring renewal; enduring.” Continuing,

Black’s Law Dictionary (11th ed. 2019). So under its plain meaning, a “continuing

loss” must mean a loss that will persist in the future.

       In this case, the UST argues the estate is suffering continuing post-petition

losses within the meaning of § 1112(b)(4)(A), relying on evidence that, since the

petition date, the debtor has (1) earned revenue exclusively from small-scale sales of

inventory, (2) incurred attorneys’ fees and costs to file an adversary proceeding



                                              9
 Case 20-30314-btf11    Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50         Desc
                          Main Document    Page 10 of 21



against Owens Corning and continue in chapter 11, and (3) experienced a decrease in

its operating bank account balances. As a remedy, the UST asks the court to convert

the case to chapter 7 or appoint a trustee who would handle any litigation against

Owens Corning and the debtor’s principal, Warren Langland.

      Under other circumstances, the court might agree that Neosho’s postpetition

administrative expenses and lack of ongoing operations could create a negative cash

flow situation sufficient to establish a substantial or continuing loss to or diminution

of the estate. But the unique circumstances of this case compel a different conclusion.

      Those unique circumstances are as follows:

      When Owens Corning terminated its supply agreement with Neosho in

December 2019, Neosho faced two critical problems. First, it had suddenly lost its

primary source of revenue and, as a result, could not fund its ongoing operations and

pay its creditors. Second, it had 20,470 tons of rockwool shot waste blighting its

property.

      It filed this bankruptcy case to ameliorate both problems.          Early in its

bankruptcy case, Neosho rejected its consulting agreement with FeHog, satisfying

one prerequisite to a new supply agreement with Owens Corning. Neosho then

continued to negotiate a new supply agreement with Owens Corning. At the time,

Neosho reasonably believed such an agreement was within reach.

      Owens Corning initially negotiated with Neosho, and it appears the parties at

least came very close to reaching a new supply agreement. Relying on this purported

agreement, Neosho proposed a chapter 11 plan that would enable it to restart



                                          10
 Case 20-30314-btf11    Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50        Desc
                          Main Document    Page 11 of 21



operations, fund its plan, and utilize the 20,470 tons of rockwool shot waste on its

premises. But Owens Corning subsequently decided not to move forward with the

purported supply agreement, allegedly for economic reasons.

      Neosho then filed an adversary proceeding against Owens Corning, asking the

court to enforce its purported contract with Owens Corning and require Owens

Corning to remove the rockwool shot from Neosho’s premises. In urging the court to

deny the UST’s motion to convert, Neosho now argues that its successful prosecution

of the adversary proceeding will create value for the estate by reinitiating ongoing

operations, making other productive use of its operations, or increasing the value of

estate assets.

      For the reasons explained below, these unique circumstances prevent the court

from characterizing Neosho’s ongoing administrative expenses as “substantial or

continuing” losses.

      First, Neosho’s ongoing administrative expenses are not substantial. The

parties do not appear to dispute that, due to the devaluing effect of the rockwool shot

on Neosho’s premises and the high cost of remediation, very little value would be

presently available to unsecured creditors if the estate were liquidated without any

additional litigation. Consequently, unless Neosho or a trustee creates value by

litigating against Owens Corning or getting Langland to compensate the estate for

any avoidable preferential transfers, the estate and unsecured creditors have little or

no value to lose and the administrative expense claimants bear the primary risk of

nonpayment.



                                          11
 Case 20-30314-btf11    Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50         Desc
                          Main Document    Page 12 of 21



      And there appears to be a real likelihood that a chapter 7 trustee might

abandon any cause of action against Owens Corning, together with Neosho’s

premises, under 11 U.S.C. § 554. For example, a chapter 7 trustee might weigh the

administrative burden of litigating the ownership of the rockwool shot waste against

the likelihood of increasing the value of Neosho’s premises in litigation and decide

not to undertake the burden and risk of litigation. A trustee might also abandon

Neosho’s premises due to the potential environmental impact the rockwool shot waste

could have on the premises. Abandonment would deprive unsecured creditors and

the estate of any value in the premises and rockwool shot, detrimentally affect any

security interests in the premises, and have potentially disastrous environmental

consequences.

      In contrast, if the court permits Neosho to remain in chapter 11, Neosho

proposes to generate value for the estate through ongoing operations and from

Langland’s voluntary reimbursement for the alleged preferential transfers. Because

conversion to chapter 7 alone will not create value for the estate and creditors where

little presently exists, the administrative expenses Neosho is incurring in subchapter

V to generate value will not “materially negatively impact[] the bankruptcy estate

and interest[s] of creditors.” Those expenses, therefore, are not substantial.

      Nor are Neosho’s losses “continuing.” Neosho incurred the relevant losses only

recently and only after an abrupt change in the circumstances of its case. It still

seeks to propose a viable plan that will allow it to resume operations, remediate the

rockwool shot waste, generate value for the estate and creditors, and pave the way



                                          12
 Case 20-30314-btf11     Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50         Desc
                           Main Document    Page 13 of 21



for a successful rehabilitation. Because Owens Corning’s economic decision to end its

business relationship with Neosho only recently made Neosho’s current plan

unworkable, the court cannot yet determine whether Neosho’s losses are likely to

persist in the future. Moreover, if the court interpreted “continuing loss[es]” to mean

those that occur early in a case and before a debtor has had a meaningful opportunity

to reverse the circumstances that caused it to seek bankruptcy relief, parties in

interest could freely force most chapter 11 debtors to convert simply by asking for

conversion early enough in a case.      The court declines to set such a precedent.

Consequently, the court cannot characterize Neosho’s losses as “continuing” at this

time.

        Unlike in Loop Corp., this is not a case involving debtors who never intended

to rehabilitate and now wish to gamble with creditors’ money by remaining in a

standard chapter 11 case solely to pursue additional litigation.        Neosho sought

bankruptcy relief to rehabilitate its business, has not liquidated its property, and

intends to pursue litigation solely to facilitate its rehabilitation and create value for

creditors where little presently exists. As a result, the administrative expenses

Neosho is incurring will not “effectively come[] straight from the pockets of the

creditors.” Moreover, as a subchapter V case, this case differs from Loop Corp.

because it, by design, has fewer administrative expenses and no unsecured creditors’

committee with its own set of professionals charging fees. The Eighth Circuit’s

analysis in Loop Corp., therefore, does not require conversion in this case.




                                           13
 Case 20-30314-btf11     Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50         Desc
                           Main Document    Page 14 of 21



      For that reason, and due to the unique circumstances of this case, the court

declines at this early stage to characterize Neosho’s postpetition administrative

expenses as causing a “substantial or continuing loss to or diminution of the estate”

under the first element of § 1112(b)(4)(A). Having made that determination, the court

next analyzes whether the UST satisfied its burden to establish the second element

of § 1112(b)(4)(A): “the absence of a reasonable likelihood of rehabilitation.”

      ii.    “the absence of a reasonable likelihood of rehabilitation”

      Section 1112(b)(4)(A) next requires the movant to establish “the absence of a

reasonable likelihood of rehabilitation.”         11 U.S.C. § 1112(b)(4)(A).   The term

“rehabilitation” in § 1112(b)(4)(A) “refer[s] to the debtor’s ability to restore the

viability of its business.” Loop Corp., 379 F.3d at 516. Thus, to determine a debtor’s

likelihood of rehabilitation, the court must weigh the debtor’s business prospects to

discern whether those prospects “justify continuance of the reorganization effort.”

7 Collier on Bankruptcy ¶ 1112.04[6][a][ii] (Richard Levin & Henry J. Sommer eds.,

16th ed. 2021).    The debtor’s business prospects may justify continuance of the

reorganization effort if “the causes of the debtor’s continuing losses can be corrected,”

and “the debtor or some other party in interest is capable of performing the necessary

remediation.” Id. ¶ 1112.04[6][a][ii].    In determining the debtor’s likelihood of

rehabilitation, the court may consider the duration and quality of the debtor’s prior

efforts to rehabilitate its business and formulate a reasonable plan. See, e.g., Loop

Corp., 379 F.3d at 518–19 (discussing the debtors’ lack of efforts to rehabilitate and

failed attempts to propose a viable plan).



                                             14
 Case 20-30314-btf11      Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50        Desc
                            Main Document    Page 15 of 21



         The UST has not satisfied its burden to prove the absence of a reasonable

likelihood of rehabilitation in this case. The UST appeared to focus at trial on proving

that Neosho did not reach a binding supply agreement with Owens Corning. But the

evidence the UST produced concerning the status of Neosho’s negotiations with

Owens Corning does not establish Neosho’s business prospects.            Without other

convincing evidence of Neosho’s business prospects, the court cannot fully analyze

whether Neosho’s business prospects justify continuance of the reorganization effort.

As a result, the court cannot determine whether Neosho lacks any reasonably likely

path to rehabilitation. For that reason alone, the UST did not satisfy its burden of

proof.

         Moreover, Neosho may still be able to devise viable paths to rehabilitation. For

example, Neosho might still be able to rehabilitate its business and remediate the

waste on its premises by negotiating a different supply agreement with Owens

Corning.     This path to rehabilitation is at least “reasonably likely” in light of

Cameron’s testimony that Owens Corning decided to not move forward with Neosho

because the price and volume terms the parties had been discussing “w[ere] not

economically viable.”     If Owens Corning withdrew from negotiations purely for

economic reasons, the parties still may be able to negotiate an economically viable

agreement. This possibility prevents the court from determining that Neosho lacks

any reasonably likely path to rehabilitation.

         And a contract with Owens Corning is not Neosho’s only potential path to

rehabilitation.    For example, if the court determines in the pending adversary



                                            15
 Case 20-30314-btf11    Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50        Desc
                          Main Document    Page 16 of 21



proceeding that the rockwool shot belongs to Neosho, then Neosho might be able to

use the shot to manufacture briquettes for a new buyer. Conversely, if the court

determines the rockwool shot belongs to Owens Corning, then Neosho could

reasonably use its plant to manufacture a different product after Owens Corning

removes the rockwool shot from Neosho’s premises. There may, therefore, be viable

paths to rehabilitation that do not require a supply agreement with Owens Corning.

      Other paths to rehabilitation may emerge. As discussed, the circumstances of

this case shifted dramatically when Owens Corning recently notified Neosho that

Owens Corning did not intend to move forward with the purported supply agreement.

Neosho and its counsel have demonstrated a willingness to expend time and energy

to remain in chapter 11. In light of this demonstrated willingness and the recent

change in circumstances, it is too early to determine that Neosho lacks any

reasonably likely path to rehabilitation.

      Because the UST did not establish “substantial or continuing loss to or

diminution of the estate and the absence of a reasonable likelihood of rehabilitation,”

the court determines the UST did not satisfy its burden of proof under § 1112(b)(4)(A).

The UST does not identify any other “cause” for conversion under § 1112(b), and the

court is aware of none. Consequently, the court denies the UST’s motion to convert

without prejudice.




                                            16
 Case 20-30314-btf11   Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50           Desc
                         Main Document    Page 17 of 21



          B. Motion to Remove Neosho as a Debtor in Possession

      As an alternative to conversion, the UST asks the court to remove Neosho as

debtor in possession “for cause.” Bankruptcy Code § 1185(a) governs removal of a

subchapter V debtor in possession. It provides:

      On request of a party in interest, and after notice and a hearing, the
      court shall order that the debtor shall not be a debtor in possession for
      cause, including fraud, dishonesty, incompetence, or gross
      mismanagement of the affairs of the debtor, either before or after the
      date of commencement of the case, or for failure to perform the
      obligations of the debtor under a plan confirmed under this subchapter.
11 U.S.C. § 1185.

      Congress enacted § 1185 as part of the Small Business Reorganization Act of

2019, which became effective February 19, 2020. Because § 1185 is relatively new to

the Bankruptcy Code, no governing authority outlines the standards the court should

consider in determining whether to remove a debtor in possession under § 1185.

      But analogous authority provides guidance. Because § 1104(a) and § 1185(a)

use the same language, the court may rely on authority construing § 1104 in

determining whether to remove a debtor in possession under § 1185. See In re Peak

Serum, Inc., 623 B.R. 609, 614 n.1 (Bankr. D. Colo. 2020) (“where cause would exist

to appoint a Chapter 11 trustee in a standard Chapter 11 case, Subchapter V affords

parties-in-interest comparable remedies, including removal of the debtor-in-

possession”).

      Under this analogous authority, the court has discretion to determine whether

“cause” exists to remove a subchapter V debtor in possession.        See Keeley and

Grabanski Land P’ship v. Keeley (In re Keeley & Grabanski Land P’ship), 455 B.R.


                                         17
 Case 20-30314-btf11    Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50             Desc
                          Main Document    Page 18 of 21



153, 163 (B.A.P. 8th Cir. 2011) (construing § 1104). But if the court determines cause

exists, removal is mandatory. Id. (citing In re Veblen West Dairy LLP, 434 B.R. 550,

553 (Bankr. D.S.D. 2010)).

      The movant bears the burden to establish cause by a preponderance of the

evidence.   See Keeley and Grabanski Land P’ship., 455 B.R. at 163 (construing

§ 1104). Because removal of a debtor in possession is “an extraordinary remedy,” the

movant’s burden is high. See id. at 162 (construing § 1104). “[T]here is a strong

presumption in favor of allowing a chapter 11 debtor-in-possession to remain in

possession.” Id. at 162 (quoting In re Veblen West Dairy LLP, 434 B.R. at 553).

      The court takes a “flexible” approach to determining whether cause exists to

remove a debtor in possession, balancing competing interests to determine whether

the costs of removal outweigh the benefits. See In re Keeley & Grabanski Land P’ship,

455 B.R. at 163 (construing § 1104). Among others, the court may consider the

following factors in determining whether cause exists:

      [1] the materiality of any misconduct,
      [2] the debtor-in-possession’s evenhandedness or lack thereof in dealings
      with insiders and affiliated entities in relation to other creditors,
      [3] the existence of pre-petition voidable preferences or fraudulent
      conveyances,
      [4] whether any conflicts of interest on the part of the debtor-in-
      possession are interfering with its ability to fulfill its fiduciary duties,
      and
      [5] whether there has been self-dealing or squandering of estate assets.
Id. at 163 (quoting In re Veblen West Dairy LLP, 434 B.R. at 553) (construing § 1104).

      The UST argues cause exists to remove Neosho as debtor in possession because

Langland, Neosho’s “sole officer and director,” “engaged in substantial self-dealing

and mismanagement which has cause[d] a loss to the estate” that Neosho “will not

                                          18
 Case 20-30314-btf11    Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50        Desc
                          Main Document    Page 19 of 21



seek to recover.” Langland appears to concede that he caused Neosho to transfer him

money and property to repay a debt Neosho allegedly owes him and that he did so

after Neosho’s dispute with FeHog arose and during the preference period (though he

asserts defenses under § 547(c)). He also appears to concede that he recorded his

purported security interests in Neosho’s property during the same period and after

the thirty-day safe harbor under § 547(e)(2)(A). He argues, however, that the steps

he and Neosho have taken to remedy his alleged misconduct make removal

unnecessary at this time.

      The court agrees.     Though circumstances might have appeared to favor

removal at the time the UST filed its motion, circumstances have since changed.

Through Langland, Neosho has competently managed the bankruptcy estate and

adapted to challenges as it encountered them. Langland has obtained separate

counsel to represent him in this case, demonstrated that he intends to reimburse the

estate for the value of Neosho’s alleged preferential transfers to him, and prioritized

Neosho’s interests above his own. As a result, cause no longer exists to remove

Neosho as debtor in possession.

      Moreover, most of the factors outlined in In re Keeley & Grabanski Land

Partnership now weigh against removal.         Factor one, “the materiality of any

misconduct,” presently weighs against removal because, as Neosho’s current plan

demonstrates, Langland intends to ameliorate his misconduct by reimbursing the

estate for the alleged preferential transfers. Factor two, Neosho’s “evenhandedness

or lack thereof in dealings with insiders . . . in relation to other creditors,” weighs



                                          19
 Case 20-30314-btf11    Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50        Desc
                          Main Document    Page 20 of 21



against removal because, since the petition date, Neosho has not favored Langland

at the expense of other creditors and has demonstrated in its plan that it intends to

ameliorate any prepetition favoritism. Factor four, “whether any conflicts of interest

on the part of the debtor-in-possession are interfering with its ability to fulfill its

fiduciary duties,” weighs strongly against removal. Since the petition date, Langland

has obtained separate counsel to represent him in this case and has spent

considerable time and effort—without compensation—to ensure Neosho complied

with its fiduciary duties. Langland has also mitigated the court’s concerns about

factor three, “the existence of pre-petition voidable preferences or fraudulent

conveyances,” and factor five, “any self-dealing or squandering of estate assets,” by

proposing to reimburse the estate for the preferential transfers, obtaining separate

counsel, and ensuring Neosho fulfilled its fiduciary duties.

      In light of Langland’s business experience and Neosho’s postpetition conduct,

and balancing the interests of the debtor, creditors, and the estate, the court

determines that the costs of removing Neosho would outweigh any benefits.

Consequently, cause does not presently exist to remove Neosho as debtor in

possession.

                                   CONCLUSION

      For the reasons explained above, the court DENIES the UST’s motion to

convert this case from chapter 11 to chapter 7 and DENIES the UST’s alternative




                                          20
 Case 20-30314-btf11   Doc 176 Filed 05/06/21 Entered 05/06/21 14:43:50    Desc
                         Main Document    Page 21 of 21



motion to remove the debtor in possession.

IT IS SO ORDERED.



Dated: 5/6/2021                              /s/ Brian T. Fenimore__________
                                             United States Bankruptcy Judge




                                        21
